Order entered March 21, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00010-CV

                  FARMLAND PARTNERS INC., Appellant

                                        V.

 FIRST SABERPOINT CAPITAL MANAGEMENT, LP, ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-08643

                                    ORDER
          Before Chief Justice Burns, Justice Molberg, and Justice Smith

      Appellant appeals from the trial court’s December 17, 2021 order that

granted both appellees’ motion for summary judgment and motion to dismiss

pursuant to the Texas Citizens Participation Act (TCPA). See TEX. CIV. PRAC. &

REM. CODE ANN. § 27.003. At the Court’s request, the parties filed letter briefs

addressing whether the order was appealable. After reviewing the letter briefs, the

Court has determined the portion of the order granting the TCPA motion to dismiss

is VOID because the motion was denied by operation of law on Monday,
December 13, 20211, thirty days after the November 12 hearing on the motion. See

id. § 27.005(a) (trial court must rule on motion not later than thirtieth day

following date hearing on motion concludes), § 27.008 (if trial court fails to rule on

motion within time prescribed, it is considered to have been denied by operation of

law and moving party may appeal); In re Tabletop Media, LLC, No. 05-20-00454-

CV, 2020 WL 2847272, at *2 (Tex. App.—Dallas June 2, 2020, orig. proceeding)

(mem. op.).2

        In light of the above circumstances, this appeal is limited to review of the

trial court’s order granting appellees’ motion for summary judgment on all of

appellant’s claims. The appeal is not accelerated. Appellant shall file its brief on

the merits WITHIN THIRTY DAYS of the date of this order.

                                                           /s/      ROBERT D. BURNS, III
                                                                    CHIEF JUSTICE




1
 See TEX. R. CIV. P. 4 (if last day of time period is a Saturday, Sunday, or legal holiday, period runs until
end of next day that is not a Saturday, Sunday, or legal holiday).
2
  In their letter brief, appellees incorrectly assert that Tabletop Media is no longer good law in light of the
Texas Supreme Court’s opinion in In re Panchakarla, 602 S.W.3d 536 (Tex. 2020). The Supreme Court
held in Panchakarla that a trial court that timely grants a TCPA motion may exercise its plenary authority
to reconsider and vacate the dismissal order after the thirty-day deadline for ruling on the motion has
passed. See id. at 539. It did not hold, as appellees assert, that a trial court is free to also revisit a TCPA
motion that is denied by operation of law.